 WAREHOUSE MARKETSWarehouseMarkets, Inc. PetitionerandRetailClerksUnion,Local1086,AFL-CIO.Case18-RM-629February 10, 1969DECISION ON REVIEWBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING ANDJENKINSOn September 12, 1968, the Regional Director forRegion 18 issued a Decision and Direction ofElection in the above-entitled proceeding (attachedhereto), in which he found appropriate a unit of allgrocery and produce employees of the Employer'snew "Foodtown" store at St. Anthony Village,rejectingtheUnion'scontention that the St.Anthony Village storeisanaccretion to an existingmultistoreunitencompassingallgroceryandproduce employees of "Foodtown" stores in theMinneapolis and Saint Paul Twin Cities area, andthat the existing contract bars the petition herein.Thereafter, the Union, in accordance with Section102.67 of the National Labor Relations Board RulesandRegulationsandStatements of Procedure,Series 8, as amended, filed a request for review oftheRegionalDirector'sDecision on the groundsthat the Regional Director erred in finding the newstore not to be an accretion, and in refusing toconsider an arbitration award, issued September 11,1968, in which the official arbitrator found that theSt.Anthony store is an accretion to the multistoreunit and that the multistore contract covers the newstore.'OnOctober9,1968,theNationalLaborRelations Board by telegraphic Order granted therequest for review and stayed the election pendingdecision on review.' The Employer filed a brief inopposition to the request for review.The Board has considered the entire record in thiscase with respect to the issues under review and, notfinding any merit in the consideration advanced bytheUnion, hereby affirms the Regional Director'sDecision.Accordingly, the case is hereby remanded to theRegional Director for Region 18 for the purpose ofholding an election pursuant to his Decision andDirection of Election, except that the payroll periodfor determining eligibility shall be that immediatelypreceding the date below.3'Although thisaward was issued theday beforethe Regional Director'sDecision, the award itself is not discussedby theRegional Director norwas a copy of it madea part of therecord prior to the issuance of hisDecisionThe Union,however,attacheda copy of saidaward to its requestfor review.'The telegraphicOrder furtherstated that,in the absence of good causeshown to the contrary, the arbitrator's award would be incorporated intothe record of this proceeding Inasmuch as no party advanced any reasonnot to include this award,ithas been incorporated in the record herein.'An amended election eligibility list, containing the names and addressesof all the eligible voters,must be filedby the Employerwith the Regional401MEMBERS BROWN AND ZAGORIA, dissenting:We would find an accretion in this case for thereasons stated by the arbitrator. Accordingly, wewould dismiss the petition.Director within 7 days after the date of this Decision on Review Noextension of time to file this list may be granted except in extraordinarycircumstances.Failure to comply with this requirement shall be groundsfor setting aside the election whenever proper objections are filed.ExcelsiorUnderwear Inc,156 NLRB 1236DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was held beforea hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated its powers in connection with thiscase to the undersigned Regional Director.Upon the entire record in this case, the RegionalDirector finds1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposes ofthe Act toassert jurisdiction herein.2.The labor organization involved claim(s) to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentationof certain employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6) and(7) of the Act.''The Union'sposition is that a collective bargaining agreement existswhich is a bar to the petitionAdditionally, the Union requested that thismatter be deferredpending the outcome of an arbitration case wherein thepartieshave submitted the issueas to whetherthe above-mentionedagreement or any subsequent agreement appliesto the Employer's St.Anthony store. The Employercontendsthatthere is no contract in effectcovering the St.Anthony storeMessrsDudowitzandLipshultzown all of thestockof fourcorporations operating a chain of food stores under the name"Foodtown."In addition to the store involved herein located inStAnthony Village,Minneapolis,there are four stores in St.Paul and three in Minneapolis.For severalyears theemployeesof Foodtownstores havebeen covered bysingle collective bargaining agreements executedby this Union, Local 789of the same International,and the various corporations operat.ngFoodtownstores. Thestores withinthe jurisdictionof the respective Localwere servicedby that LocalThe term ofthe contractwhich theUnion asserts as a bar ran fromFebruary 23, 1965,through February22, 1968.This agreement has anautomatic renewal clause providing for renewal of the agreementfrom yearto year unless notice is given 60 daysprior to theexpirationperiod. Thereisno evidence in the record that notice was givento forestallautomaticrenewal but during the investigationof Case No 18-CA-2613 the Unionclaimed that a new agreement superseded the one asserted as a bar in thiscaseHowever,in light of my decision below, it is unnecessary in this casetodeterminewhether thecontract asserted as a bar was renewed orwhether a new agreement was negotiatedIn the fall of1967 the Employercommenced remodeling a building tohouse theStAnthonystore which was eventually opened in March 1968In December1967 the Union took the positionin a letterto the Employerthat under its collective bargaining agreement it representedthe employeesof present and future Foodtown stores intheTwin Citiesarea andconsideredthe St. Anthony storean accretion to the existingunitTheUnion now contends that the StAnthony store accretedto the existingunitinDecember 1967and therefore its contract encompassingTwin Citiesarea Foodtown stores bars an election at this timeWhen the St Anthony storeopened, no equipment was transferred fromother stores, the originalinventory being ordered by the Employer fromwholesalers as opposed to being movedfrom other stores Theemployeesat the St Anthonystorewerenewly hired for the specific purpose ofstaffing that store.However,before thehiringwas completed, it was174 NLRB No. 70 402DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The following employees of the Employer constituteaunitappropriateforthepurposesofcollectivebargaining within the meaning of Section 9(b) of the Act:All grocery and produce employees of the Employer'sStAnthony Village store; excluding meat departmentemployees,managers,guardsand supervisors asprovided in the Act.2[DIRECTIONOFELECTION3 omitted frompublication.]necessarytoutilizeemployees from other Foodtown stores forapproximately two or three weeks. Since this initial period the employeesof the St. Anthony store have interchanged minimally(on only two orthree occasions)with employees of other Foodtown stores. However, somesupervisory personnel were obtained from other Foodtown stores.At the time of the hearing there were approximately 35 employees in theSt.Anthony store of whom 30 are employed in the grocery and producedepartments.None of the employees in the unit have been transferred fromother Foodtown stores The manager of the Foodtown store is responsiblefor placing merchandise orders, stocking the shelves and otherwise runningthe day-to-day operation at the St. Anthony store.He has the authority tohire employees,but generally full-time employees are interviewed by aroving supervisor to whom the manager is directly responsible.Product advertisements to consumers are made under the single label ofFoodtown.Occasionally,however, individual stores advertise special salesexistingonly at that store. There is a uniform pricing policy for allFoodtown stores which is set by Mr Lipshultz Pay and fringe benefits areuniform in all Foodtown stores.The payrolls are all compiled at the officewhich is used for all the corporations The records for all corporations arekept at an accountant's office who services all corporations.Instruction isprovided from the central office to the store manager on the new lines ofgoods that the store manager is to buy from the wholesaler A separatebank account is maintained for the St Anthony store and its performanceis evaluated separately from other stores.On at least one occasion in the past,theUnion has been voluntarilyrecognizedas the representative of a subsequently opened store inMinneapolis without an election. There is no evidence in the recordconcerning the circumstances surrounding the opening of this particularstore.The Union'sbrief discusses at some length the pattern which hasemerged from the collective bargaining relationship between the partiesover the past 10 years. This pattern does evidence a desire on the part ofthe parties to deal with each other in the broadest possible unit in the TwinCities area. In establishing bargaining units,the Board has held that asingle-locationunitinamulti-locationenterprise is presumptivelyappropriateunless there has been a bargaining history in a morecomprehensive unit or functional integration of such a sufficient degree toobliterate the separate identity of a single location.Haag Drug Company,Inc ,169NLRB No. I 1 While the instant case does not present thequestion of whether a single-store unit or a multi-store unit is appropriatebut rather the question of whether or not employees at a subsequentlyestablished location can be assumed into an existing multi-store unitwithout their consent, the factors considered in determining these twoquestions are very similar In a like circumstance the Board concluded thatwhether a contract could be extended to cover employees of a subsequentlyestablished operation without their consent was only for the Board todecideBeacon Photo Service, Inc,163NLRB No 98 Only where thesubsequently established operation is an accretion to an existing unit willtheBoard permit a contract to bar a petition Even though a contractcovering the existing unit may exist in this case,itwill not bar the instantpetition if the St.Anthony store is not an accretion to the existing unit.Based on the entire record,including thefactthat the store involvedherein has only recently opened, has separate immediate supervision, isstaffed with new employees who very infrequently interchange with otherFoodtown employees,was established with new equipment and a newinventory of products,is separately rated on its performance and is ownedby a separate corporation,I conclude that it is a separate economic unitand not an accretion to the existing contract unitSuper Markets GeneralCorporation,170 NLRB No 61,Beacon Photo Service,Inc., supraAsnoted above, the Union alternatively requests that this matter be deferredpending the outcome of a pending arbitration case However,even if anarbitrator were to conclude that the agreement applied to the St.Anthonystore, the Board has held that unless there is accretion,the contract cannotserve as a bar Therefore,in view of my decision above regarding accretionherein, I see no necessity to await the outcome of arbitration.'The unit is in accord with the agreement of the parties3An election eligibility list, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Directorwithin seven(7) days of the date of this Decision and Direction of Election.The Regional Director shall make the list available to all parties to theelection.In order to be timely filed, such list must be received in theRegionalOffice,316FederalBuilding,110SouthFourthStreet,Minneapolis,Minnesota 55401, on or before September 19, 1968. UnderBoard directives,no extension of time to file this list may be grantedexcept in extraordinary circumstances, nor shall the filing of a request forreview operate to stay the filing of such list Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filedExcelsior Underwear Inc.,156 NLRB 1236I